 

Exhibit 10.6

 

 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

by and among

ABRAXAS PETROLEUM CORPORATION

and

THE PURCHASERS NAMED IN THIS AGREEMENT



TABLE OF CONTENTS

 

Page

 

1.

Definitions

1

 

2.

Agreement to Purchase Securities.

5

 

 

2.1

Sale and Issuance of Common Stock

5

 

 

2.2

Issuance of Warrants

6

 

3.

Closing

6

 

4.

Purchasers’ Representations and Warranties

6

 

 

4.1

Organization; Authority

6

 

 

4.2

Compliance with Laws and Other Instruments

6

 

 

4.3

Consents

6

 

 

4.4

Investment Intent

7

 

 

4.5

Access to Information

7

 

 

4.6

Nature of Purchasers

7

 

 

4.7

Knowledge and Experience

7

 

 

4.8

Suitability and Reliance on Own Advisors

7

 

 

4.9

Ability to Bear Risk of Loss

8

 

 

4.10

Non-Registered Common Stock

8

 

 

4.11

Truth and Accuracy

8

 

 

4.12

Brokers or Finders

8

 

 

4.13

Certain Trading Activities

8

 

5.

Issuer’s Representations and Warranties

9

 

 

5.1

Corporate Existence; Authority

9

 

 

5.2

Enforceability

9

 

 

5.3

Capitalization

9

 

 

5.4

Formation of Subsidiaries

10

 

 

5.5

Ownership of Subsidiaries

10

 

 

5.6

No Conflicts

10

 

 

5.7

SEC Documents.

10

 

 

5.8

Litigation

11

 

 

5.9

No Material Adverse Change

11

 

 

5.10

Environmental

11

 

 

5.11

No Consents

12

 

 

5.12

Compliance with Laws, Other Instruments

12

 

 

5.13

Observance of Agreements, Statutes and Orders

12

 

 

5.14

Private Placement

13

 

 

5.15

Brokers or Finders

13

 

 

5.16

No Integrated Offering

13

 

 

5.17

Foreign Corrupt Practices Act

13

 

 

5.18

Internal Controls

13

 

 

5.19

Listing

14

 

 

5.20

Use of Proceeds

14

 

 

5.21

Title to Properties and Assets; Liens, Etc

14

 

 

5.22

Intellectual Property.

14

 

 

5.23

Tax Returns and Payments

15

 

 



 

 

5.24

Employees; Employee Benefits.

17

 

 

5.25

Registration Rights and Voting Rights; Preemptive Rights.

18

 

 

5.26

Insurance

18

 

 

5.27

Full Disclosure

18

 

6.

Issuer Closing Deliveries

18

 

 

6.1

MLP Closing

18

 

 

6.2

Opinion of Issuer’s Counsel

19

 

 

6.3

Certificates

19

 

 

6.4

Secretary’s Certificate

19

 

7.

Purchaser Closing Deliveries

19

 

 

7.1

MLP Closing

19

 

 

7.2

Payment of Purchase Price

19

 

8.

Restrictions on Transfer.

19

 

 

8.1

Resale Restrictions

19

 

 

8.2

Short Selling Acknowledgement and Agreement

20

 

 

8.3

Restrictive Legend

20

 

 

8.4

Illiquid Investment

20

 

9.

Registration of the Purchased Shares; Compliance with the Securities Act.

20

 

 

9.1

Registration Procedures and Other Matters

20

 

 

9.2

Failure of Registration Statement to Become Effective

23

 

 

9.3

Transfer of Shares After Registration; Suspension.

24

 

 

9.4

Indemnification.

25

 

 

9.5

Registration Expenses

29

 

 

9.6

Termination of Conditions and Obligations

29

 

10.

Notices

29

 

11.

Reliance

30

 

12.

Miscellaneous.

30

 

 

12.1

Survival

30

 

 

12.2

Assignment

30

 

 

12.3

Execution and Delivery of Agreement

30

 

 

12.4

Titles

30

 

 

12.5

Severability

30

 

 

12.6

Entire Agreement

31

 

 

12.7

Waiver and Amendment

31

 

 

12.8

Counterparts

31

 

 

12.9

Governing Law

31

 

 

12.10

Submission to Jurisdiction

31

 

 

12.11

Attorney’s Fees

32

 

 

12.12

Independent Nature of Purchaser’s Obligations and Rights

32

 

 

12.13

Successors and Assigns

32

 

 

12.14

Remedies

33

 

 



SCHEDULES:

1.

List of Purchasers and Commitment Amounts

EXHIBITS:

A.

Form of Warrant

B.

Form of Opinion of Issuer’s Counsel

 

 



SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
the 25th day of May, 2007, by and between Abraxas Petroleum Corporation, a
Nevada corporation (the “Issuer”), and each of the persons listed on Schedule 1
attached to this Agreement (each a “Purchaser” and collectively the
“Purchasers”).

W I T N E S S E T H

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act and Rule 506 of Regulation D
promulgated under the Securities Act, the Issuer desires to issue and sell to
each Purchaser, and each Purchaser desires to purchase from the Issuer, certain
securities of the Issuer as more fully described in this Agreement (the “Private
Placement”);

WHEREAS, it is a condition to the obligations of the Purchasers hereunder that
the Issuer provide the Purchasers with certain registration rights as set forth
herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

1.

Definitions. The following terms have the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“AMEX” means the American Stock Exchange.

“Annual Report” has the meaning set forth in Section 5.7(b).

“Benefit Plan” means any employee pension benefit plan (as defined in Section
3(2) of ERISA) which is covered by ERISA and with respect to which any ERISA
Affiliate is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” within the meaning of Section 3(5)
of ERISA.

“Black Out Period” has the meaning set forth in Section 9.3(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Closing” has the meaning set forth in Section 3.

“Closing Date” has the meaning set forth in Section 3.

 

 

1



“Common Stock” has the meaning set forth in Section 2.1.

“Effectiveness Date” has the meaning set forth in Section 9.1(b).

“Environmental Laws and Regulations” means all Laws of any Governmental
Authority relating to pollution, nuisance, natural resources or the protection
of health and safety (relating to exposure to Hazardous Materials), the
environment, (including emissions, discharges, Releases, or threatened Releases
of any Hazardous Material; and the manufacture, processing, distribution, use,
coverage, disposal, transportation, storage or handling of any Hazardous
Material) in effect as of the date hereof including, without limitation, (i) the
Federal Clean Air Act, 42 U.S.C. §§ 7401 et seq.; (ii) the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. §§ 9601 et
seq.; (iii) the Federal Emergency Planning and Community Right-to-Know Act, 42
U.S.C. §§ 1101 et seq.; (iv) the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. §§ 136 et seq.; (v) the Federal Water Pollution Control Act, 33
U.S.C. §§ 1251 et seq.; (vi) the Solid Waste Disposal Act, 42 U.S.C. §§ 6901 et
seq.; (vii) the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; and (viii)
the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” has the meaning set forth in Section 5.25(c).

“Evaluation Date” has the meaning set forth in Section 5.18.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange and Registration Rights Agreement” means that certain Exchange and
Registration Rights Agreement dated as of May 25, 2007, among Issuer, Abraxas
Energy Partners, L.P. and the purchasers named therein.

“FCPA” has the meaning set forth in Section 5.17.

“Filing Date” has the meaning set forth in Section 9.1(a).

“Floating Rate Senior Secured Notes” means the Floating Rate Senior Secured
Notes due 2009 issued by the Issuer pursuant to that certain Indenture dated as
of October 23, 2004 by and among the Issuer, the subsidiary guarantors named
therein and U.S. Bank National Association, as Trustee.

“Governmental Authority” means any United States or foreign, federal, state,
local or provincial government or any governmental, regulatory or administrative
authority, agency, commission, body or other entity or any court, tribunal, or
judicial or arbitral body.

“Hazardous Materials” means any substance that is designated, defined or
classified under any applicable Environmental Laws and Regulations as a
hazardous, infectious or toxic substance, chemical, pollutant, contaminant,
emission or waste which, or is otherwise regulated

 

 

2



or requires removal, remediation or reporting under any applicable Environmental
Laws and Regulations. Hazardous Materials include, without limitation, anything
which is: (i) defined as a “pollutant” pursuant to 33 U.S.C. § 1362(6) as of the
date of this Agreement; (ii) defined as a “hazardous waste” pursuant to 42
U.S.C. § 6921 as of the date of this Agreement; (iii) defined as a “regulated
substance” pursuant to 42 U.S.C. § 6991 as of the date of this Agreement;
(iv) defined as a “hazardous substance” pursuant to 42 U.S.C. § 9601(14) as of
the date of this Agreement; (v) defined as a “pollutant or contaminant” pursuant
to 42 U.S.C. § 9601(33) as of the date of this Agreement; (vi) petroleum; (vii)
asbestos; (viii) polychlorinated biphenyl; and (ix) radon.

“Issuer” has the meaning set forth in the introductory paragraph.

“Law” means any United States or foreign, federal, state, local or provincial
statute, treaty, law, ordinance, regulation, rule, code, judgment, injunction,
decree, Order or other requirement or rule of law in effect as of the date
hereof.

“Liquidated Damages Amount” has the meaning set forth in Section 9.2.

“Material Adverse Effect” means with respect to any Person (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
the Purchased Shares or the Warrants, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of any such Person, (iii) a material adverse effect on the ability of
such Person to perform in any material respect on a timely basis its obligations
under this Agreement, or (iv) an event which would reasonably be expected to
subject such Person to any material liability.

“MLP” means Abraxas Energy Partners, L.P., a Delaware limited partnership

“MLP Closing” means the Closing as such term is defined in the MLP Purchase
Agreement.

“MLP Purchase Agreement” means that certain Purchase Agreement dated as of even
date herewith, by and among the Issuer, Abraxas Energy Partners, L.P., Abraxas
General Partner, LLC, and the purchasers listed therein.

“Order” means the entry in any judicial or administrative proceeding brought
under any Law by any Governmental Authority or any other Person of any permanent
or preliminary injunction or other order.

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability Issuer, joint
stock Issuer, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other Governmental Authority or other entity of
any kind.

“Placement Agent” means A.G. Edwards & Sons, Inc.

“PowerPoint Presentation” means the PowerPoint Presentation titled “Private
Placement of Common Stock” dated April 2007.

 

 

3



“Preliminary Prospectuses” and individually, “Preliminary Prospectus” has the
meaning set forth in 9.1(e).

“Private Placement” has the meaning set forth in the recitals.

“Prospectus” has the meaning set forth in 9.1(c).

“Purchase Price” has the meaning set forth in Section 2.1.

“Purchased Shares” has the meaning set forth in Section 2.1.

“Purchaser” and collectively the “Purchasers” has the meaning set forth in the
introductory paragraph.

“Purchaser Underwriter Registration Statement” has the meaning set forth in
Section 9.1.

“Quarterly Report” has the meaning set forth in Section 5.7(b).

“Registrable Securities” means (i) the Purchased Shares, (ii) the Warrant Shares
and (iii) Common Stock issued as Liquidated Damages pursuant to Section 9.2 of
this Agreement, if any, all of which Registrable Securities are subject to the
rights provided herein until such rights terminate pursuant to the provisions
hereof.

“Registration Statement” has the meaning set forth in Section 9.1(a).

“Release” means the active or passive spilling, emitting, leaking, pumping,
pouring, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the indoor or outdoor environment.

“SEC” has the meaning set forth in Section 9.1(a).

“SEC Filings” has the meaning set forth in Section 5.7.

“Securities Act” has the meaning set forth in Section 4.4.

“Selling Stockholder Indemnified Parties” has the meaning set forth in Section
9.4(b).

“Series A Preferred Stock” has the meaning set forth in Section 5.3(a).

“Senior Credit Agreement” means that certain Loan Agreement dated as of October
28, 2004 by and among the Issuer, the subsidiaries of the Issuer named therein,
the lenders signatory thereto and Wells Fargo Foothill, Inc.

“Series B Preferred Stock” has the meaning set forth in Section 5.3(a).

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act)

 

 

4



and similar arrangements (including on a total return basis), and sales and
other transactions through non-U.S. broker dealers or foreign regulated brokers.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares or member interests entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors or other governing body of such corporation is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, (b) a partnership
(whether general or limited) or limited liability company in which such Person
or a Subsidiary of such Person is, at the date of determination, a general or
limited partner of such partnership or member of such limited liability company,
but only if more than 50% of the partnership or member interests of such
partnership or limited liability company (considering all of the partnership or
member interests of the partnership or limited liability company as a single
class) is owned, directly or indirectly, at the date of determination, by such
Person, by one or more Subsidiaries of such Person, or a combination thereof, or
(c) any other Person (other than a corporation, partnership or limited liability
company) in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person.

“Suspension” has the meaning set forth in Section 9.3(c).

“Suspension Notice” has the meaning set forth in Section 9.3(c).

“Tax” or “Taxes” has the meaning set forth in Section 5.23.

“Tax Returns” has the meaning set forth in Section 5.23.

“Trading Affiliate” means an Affiliate of a Purchaser which (i) had knowledge of
the transactions contemplated hereby, (ii) has or shares discretion relating to
such Purchaser’s investments or trading or information concerning such
Purchaser’s investments, including in respect of the Purchased Shares and the
Warrant, and (iii) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

“Warrant Shares” has the meaning set forth in Section 4.4.

“Warrants” has the meaning set forth in Section 2.2.

2.

Agreement to Purchase Securities.

2.1         Sale and Issuance of Common Stock. Subject to the terms and
conditions set forth in this Agreement, each Purchaser hereby agrees, severally
and not jointly, to purchase at the Closing, and the Issuer agrees to sell and
issue to each Purchaser at the Closing the number of

 

 

5



shares of the Issuer’s Common Stock, par value $.01 per share (“Common Stock”),
shown opposite such Purchaser’s name on Schedule 1, at a price of $3.83 per
share (the “Purchased Shares”), for an aggregate purchase price to be paid by
such Purchaser (the “Purchase Price”) in the amount shown opposite such
Purchaser’s name on Schedule 1.

2.2           Issuance of Warrants. As additional consideration for each
Purchaser’s agreement to the terms and conditions of this Agreement, the Issuer
shall issue to each Purchaser a warrant in substantially the form attached
hereto as Exhibit A to purchase a number of shares of Common Stock equal to the
product of (a) the number of Purchased Shares purchased by such Purchaser, times
(b) 0.20, on the additional terms and conditions set forth in Exhibit A (the
“Warrants”).

3.            Closing. The execution and delivery of this agreement, payment by
each Purchaser and the consummation of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Jackson Walker L.L.P., 112 E.
Pecan St., Suite 2400, San Antonio, Texas 78205 on May 25, 2007 (the “Closing
Date”).

4.            Purchasers’ Representations and Warranties. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Issuer that:

4.1          Organization; Authority. Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Purchaser has the requisite corporate, partnership or limited
liability company power and authority to enter into this Agreement and to
consummate the transactions hereunder and otherwise to carry out its obligations
hereunder. The purchase by Purchaser of the Purchased Shares and the Warrants
has been duly authorized by all necessary action on the part of Purchaser. This
Agreement has been duly executed and delivered by Purchaser and constitutes the
valid and binding obligation of Purchaser, enforceable against it in accordance
with its terms, except as limited by principles of public policy, and subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies and except to the extent that the enforceability of the
indemnification provisions of Section 9.1 relating to registration rights
granted hereunder may be limited by applicable laws.

4.2          Compliance with Laws and Other Instruments. The execution and
delivery of this Agreement by the Purchaser and the consummation of the
transactions contemplated hereby do not conflict with or result in any violation
of or default under any provision of any charter, bylaws, trust agreement,
partnership agreement, or other organizational document, as the case may be, of
the Purchaser or any agreement, certificate, or other instrument to which the
Purchaser is a party or by which the Purchaser or, to Purchaser’s knowledge, any
of its properties is bound, or any permit, franchise, judgment, decree, statute,
rule, regulation, or other Law applicable to the Purchaser or the business or
properties of the Purchaser.

4.3          Consents. No consent, approval or authorization of, or filing,
registration or qualification with, any court or governmental or regulatory
department, agency or authority having jurisdiction over the Purchaser or its
business or properties is required for the execution

 

 

6



and delivery of this Agreement by the Purchaser or the performance of the
Purchaser’s obligations and duties hereunder.

4.4          Investment Intent. Such Purchaser is acquiring the Purchased Shares
and Warrants solely for the Purchaser’s own account for investment purposes, and
not with a view to, or for offer or sale in connection with, any distribution of
the Purchased Shares or Warrants in violation of the Securities Act of 1933, as
amended (the “Securities Act”). No other person has a beneficial interest in the
Purchased Shares or Warrants, and no other person has furnished or will furnish
directly or indirectly, any part of or guarantee the payment of any part of the
Purchase Price. Such Purchaser does not intend to dispose of all or any part of
the Purchased Shares, Warrants or Common Stock issuable upon the exercise of the
Warrants (the “Warrant Shares”) except in compliance with the provisions of the
Securities Act and applicable state securities laws, and understands that the
Purchased Shares and Warrants are being offered pursuant to one or more specific
exemptions under the provisions of the Securities Act, which exemption(s)
depend(s), among other things, upon compliance with the provisions of the
Securities Act.

4.5          Access to Information. Such Purchaser acknowledges that it has (a)
had access to the SEC Filings and (b) been provided a reasonable opportunity to
ask questions of and receive answers from representatives of the Issuer
regarding such matters.

4.6          Nature of Purchasers. Such Purchaser represents and warrants to,
and covenants and agrees with, Issuer that, (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the SEC pursuant
to the Securities Act and (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in making similar
investments and in business and financial matters generally so as to be capable
of evaluating the merits and risks of the prospective investment in the
Purchased Shares and Warrants, is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment.

4.7          Knowledge and Experience. Such Purchaser is experienced in
evaluating and investing in the securities of businesses in the Issuer’s
industry, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Purchased Shares and Warrants and of protecting its interests in
connection with an acquisition of the Purchased Shares and Warrants. Such
Purchaser understands that the acquisition of the Purchased Shares and Warrants
is a speculative investment and involves substantial risks and the Purchaser
could lose its entire investment in the Purchased Shares and Warrants.

4.8          Suitability and Reliance on Own Advisors. Such Purchaser has
carefully considered, and has, to the extent the Purchaser deems it necessary,
discussed with the Purchaser’s own professional legal, tax and financial
advisers the suitability of an investment in the Purchased Shares and Warrants
for the Purchaser’s particular tax and financial situation, and the Purchaser
has determined that the Purchased Shares and Warrants are a suitable investment
for the Purchaser. Such Purchaser has not relied upon the Issuer or its advisers
for legal or tax advice.

 

 

7



4.9          Ability to Bear Risk of Loss. Such Purchaser is financially able to
hold the Purchased Shares, Warrants and Warrant Shares subject to restrictions
on transfer for an indefinite period of time, and is capable of bearing the
economic risk of losing up to the entire amount of its Purchase Price.

4.10       Non-Registered Common Stock. Such Purchaser acknowledges that the
offer and sale of the Purchased Shares and Warrants have not been registered
under the Securities Act or any state securities laws and the Purchased Shares,
Warrants and Warrant Shares may be resold only if registered pursuant to the
provisions thereunder or if an exemption from registration is available. Such
Purchaser understands that the offer and sale of the Purchased Shares and
Warrants are intended to be exempt from registration under the Securities Act,
based, in part, upon the representations, warranties and agreements of such
Purchaser contained in this Agreement.

4.11       Truth and Accuracy. All representations and warranties made by such
Purchaser in this Agreement are true and accurate as of the date hereof and
shall be true and accurate as of the Closing. If at any time prior to the
Closing any representation or warranty shall not be true and accurate in any
respect, such Purchaser shall so notify the Issuer.

4.12       Brokers or Finders. Such Purchaser has not dealt with any broker or
finder other than the Placement Agent in connection with the transactions
contemplated by the Agreement, and has not incurred, and shall not incur,
directly or indirectly, any liability for any brokerage or finders’ fees or
agent’s commissions or any similar charges in connection with the transactions
contemplated by the Agreement.

4.13       Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that such Purchaser was first
contacted by the Issuer, the Placement Agent or any other Person regarding the
transactions contemplated hereby and by the MLP Purchase Agreement, the
Purchaser has not, directly or indirectly, nor has any Person acting on behalf
of or pursuant to any understanding with such Purchaser, effected or agreed to
effect any transactions in the securities of the Issuer (including, without
limitation, any Short Sales involving the Issuer’s securities). Notwithstanding
the foregoing, in the case of a Purchaser that is, (i) a broker dealer or an
affiliate of a broker dealer whereby the employees responsible for the
proprietary trading and market making functions of such Purchaser are separated
by an information barrier maintained according to polices and procedures
reasonably designed to prevent the flow of information across such barriers,
from the employees responsible for the purchase of the securities that are the
subject of this Agreement, or (ii) individually or collectively, a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Purchaser’s assets and the portfolio managers have no direct knowledge
of the investment decisions made by the portfolio managers managing other
portions of such Purchaser’s or Trading Affiliate’s assets, the representation
set forth above shall apply only with respect to the portion of assets managed
by the portfolio managers that have knowledge about the financing transaction
contemplated by this Agreement, or, in the case of a broker dealer only with
respect to the portion of assets managed by the employees that have knowledge
about the financing transaction contemplated by this Agreement. Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all

 

 

8



disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

5.            Issuer’s Representations and Warranties. The Issuer hereby
represents and warrants to the Purchasers that:

5.1          Corporate Existence; Authority. The Issuer is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
it has all requisite corporate power and authority to carry on its business as
it is now being conducted. The individual executing and delivering this
Agreement on behalf of the Issuer has been duly authorized to execute and
deliver this Agreement on behalf of the Issuer, and the signature of such
individual is binding upon the Issuer. All corporate action on the part of the
Issuer, its officers, directors and stockholders necessary for the authorization
of this Agreement and the Warrants, the performance of all obligations of the
Issuer hereunder and thereunder and the authorization, sale, issuance and
delivery of the Purchased Shares pursuant hereto and the Warrant Shares pursuant
to the Warrants has been taken.

5.2          Enforceability. The Issuer has duly executed and delivered this
Agreement and the Warrants and (subject to its execution by the Purchasers) each
such agreement constitutes a valid and binding agreement of the Issuer
enforceable in accordance with its terms against the Issuer, except as such
enforceability may be limited by principles of public policy, and subject to
laws of general application relating to bankruptcy, insolvency and the relief of
debtors generally and general principles of equity governing specific
performance, injunctive relief or other equitable remedies and except to the
extent that the enforceability of the indemnification provisions of Section 9.1
relating to registration rights granted hereunder may be limited by applicable
laws.

5.3          Capitalization. The authorized capital of the Issuer consists, or
will consist immediately prior to the Closing, of:

(a)          Preferred Stock. 1,000,000 shares of Preferred Stock, par value
$0.01 per share, of which (i) 100,000 shares have been designated Series A
Preferred Stock, par value $100.00 per share (the “Series A Preferred Stock”),
of which no shares are issued and outstanding; (ii) 45,741 shares have been
designated Series B 8% Cumulative Convertible Preferred Stock, par value $100.00
per share (the “Series B Preferred Stock”), of which no shares are issued or
outstanding; and (iii) 45,471 shares have been designated as Series 1995-B 8%
Cumulative Convertible Preferred Stock, par value $.01 per share, of which no
shares are issued and outstanding.

(b)          Common Stock. 200,000,000 shares of Common Stock of which
42,878,725 shares are issued and outstanding as of the date of this Agreement.

(c)          All of the outstanding shares of Common Stock of the Issuer (i)
have been duly and validly issued and are fully paid, non-assessable and not
subject to any preemptive or similar rights and (ii) were issued in compliance
with all applicable state and Federal laws concerning the issuance of securities
or pursuant to valid exemptions therefrom. The Purchased Shares, Warrants and
Warrant Shares have been duly authorized and when issued and delivered

 

 

9



to the Purchasers against payment therefor as provided by this Agreement, will
be validly issued, fully paid and non-assessable and the issuance of such
Purchased Shares, Warrants and Warrant Shares will not be subject to any
preemptive or similar rights.

(d)          Prior to giving effect to the transactions set forth herein, there
are no outstanding subscriptions, options, warrants, convertible securities,
calls, commitments, agreements or rights to purchase or otherwise acquire from
the Issuer any shares of, or any securities convertible into, the capital stock
of the Issuer except as disclosed in the SEC Filings.

(e)          Except as disclosed in the SEC Filings, no stockholders of the
Issuer have any right to require the registration of any securities of the
Issuer or to participate in any such registration.

5.4          Formation of Subsidiaries. Each of the Subsidiaries has been duly
formed and is validly existing as a corporation, limited partnership or limited
liability company, as the case may be, under the laws of its state of formation,
with all requisite corporate, limited partnership or limited liability company
power and authority to own or lease its properties and to conduct its business
in all material respects as currently conducted. Each of the Subsidiaries is
duly qualified, registered or licensed to do business as a foreign corporation,
limited partnership or limited liability company, as the case may be, for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases property, or in which the nature of the
business conducted by it makes such qualification necessary (except where the
failure to be so qualified or registered or in good standing would not, singly
or in the aggregate, reasonably be expected to have a Material Adverse Effect).

5.5          Ownership of Subsidiaries. The Issuer owns, directly or indirectly,
all of the capital stock, partnership interests or membership interests, as the
case may be, of each Subsidiary free and clear of any and all liens,
encumbrances and restrictions, and the issued and outstanding capital stock,
partnership interests or membership interests, as the case may be, of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights. Neither the Issuer nor any Subsidiary is a party
to any material joint venture, partnership or similar arrangement or has any
ownership interest in any other entity that is material to the Issuer and not
disclosed in the SEC Filings other than as contemplated by the transactions set
forth in the MLP Purchase Agreement.

5.6          No Conflicts. The issuance and sale of the Purchased Shares and the
Warrants to the Purchasers as contemplated hereby and the performance of this
Agreement will not violate or conflict with (i) the Issuer’s Articles of
Incorporation, as amended, or Bylaws, as amended, or (ii) any material
agreements to which the Issuer is a party or by which it is otherwise bound or
(iii) any statute, rule or regulation (federal, state, local or foreign) to
which it is subject, except, in the case of (iii) above, where such violation or
conflict could not reasonably be expected to have a Material Adverse Effect.

5.7        SEC Documents. (a)  All reports and other documents filed or
furnished by the Issuer pursuant to the Exchange Act through the SEC’s
Electronic Data Gathering, Analysis and Retrieval system prior to the date
hereof (collectively, the “SEC Filings”) are publicly available for viewing by
the Purchasers. The SEC Filings are the only filings required of the Issuer

 

 

10



pursuant to the Exchange Act for such period. At the time of filing thereof, the
SEC Filings complied in all material respects with the requirements of the
Exchange Act and did not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent that information contained in any such document
has been revised or superseded by a later filed SEC Filing. The Issuer has
included in the Annual Report a list of all material agreements, contracts and
other documents that it reasonably believes are required to be filed as exhibits
to the Annual Report.

(b)          The financial statements of the Issuer included in the annual
report on Form 10-K for the year ended December 31, 2006 (the “Annual Report”)
and the quarterly report on Form 10-Q for the three months ended March 31, 2007
(the “Quarterly Report”), have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis during the periods
involved (except (i) as may be indicated in the notes thereto or otherwise, or
(ii) as to the Quarterly Report, to the extent it may exclude footnotes) and
fairly present in all material respects the financial position of the Issuer as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end adjustments). The Issuer has not had any disagreement with, and the
Issuer has not changed, its independent public accounting firm during the
periods covered by the SEC Filings.

5.8          Litigation. Except as disclosed in the SEC Filings, there is no
litigation or other legal, administrative or governmental proceeding pending or,
to the knowledge of the Issuer, threatened against or relating to the Issuer or
its properties or business, that if determined adversely to the Issuer could
reasonably be expected to have a Material Adverse Effect.

5.9          No Material Adverse Change. Since the date of the Annual Report,
there has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of the Issuer, and no event has
occurred or circumstance exists that may result in such a material adverse
change except for such changes as may have occurred in the oil and gas industry
generally or in the national or world economy.

5.10       Environmental. Except as would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

(a)          The operations and activities of the Issuer and each of its
Subsidiaries are and have at all times been in compliance with all Environmental
Laws and Regulations.

(b)          The Issuer and each of its Subsidiaries have obtained and are in
compliance in all material respects with all requirements, permits, licenses and
other authorizations which are required with respect to its operations, under
all applicable Environmental Laws and Regulations.

(c)          The Issuer and each of its Subsidiaries are not subject to any
civil, criminal, administrative or other action, suit, demand, claim, hearing,
notice of violation, proceeding, investigation, notice or demand pending,
received, or threatened pursuant to any applicable Environmental Laws and
Regulations, which has not been abated.

 

 

11



(d)          Neither the Issuer nor any of its Subsidiaries have received any
written notification asserting any alleged liability or obligation under any
applicable Environmental Laws and Regulations with respect to the Release or
threatened Release of any Hazardous Materials at any real property now or
previously owned, leased, operated or utilized by the Issuer or any of its
Subsidiaries, and there are no conditions or circumstances that could reasonably
be expected to result in the receipt of such written notification.

(e)          No Hazardous Materials have been Released at, on, under or from any
property currently owned, operated or previously owned or operated by the Issuer
or any of its Subsidiaries in violation of Environmental Laws and Regulations or
in a manner that could give rise to any liability under Environmental Laws and
Regulations, or for which remedial or corrective action may be required under
applicable Environmental Laws and Regulations.

(f)           The Issuer and its Subsidiaries have provided to the Purchasers
true and complete copies of all internal and external environmental audits and
studies and all correspondence on substantial environmental matters in the
possession or control of and relating to the properties or operations of the
Issuer and its Subsidiaries.

(g)          The representations and warranties made in this Section 5.10 are
the exclusive representations and warranties relating to environmental matters
made to the Purchasers by the Issuer.

5.11       No Consents. No consent, approval, authorization, order, registration
or qualification of or with any court or governmental agency or body having
jurisdiction over the Issuer or any of its properties is required for the
issuance and sale of the Purchased Shares and Warrants by the Issuer or for the
consummation by Issuer of the transactions contemplated hereunder, except in
each case for such consents, approvals, authorizations, orders, registrations or
qualifications (i) as have been obtained, (ii) as may be required under federal
or state securities or blue sky laws in connection with the purchase or
registration of the Purchased Shares or (iii) the failure of which to obtain
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.12       Compliance with Laws, Other Instruments. The execution, delivery and
performance by the Issuer of this Agreement will not (a) contravene, result in
any breach of, or constitute a default under or result in the creation of any
lien in respect of any property of the Issuer under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
bylaws, or any other material agreement or instrument to which the Issuer is
bound or by which the Issuer or any of its respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Issuer or (c) materially
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Issuer.

5.13       Observance of Agreements, Statutes and Orders. The Issuer is not in
default under any term of any agreement or instrument to which it is a party or
by which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation

 

 

12



environmental laws) of any Governmental Authority which default or violation
could reasonably be expected to have a material adverse effect upon the
operations or financial condition of the Issuer.

5.14       Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the offer, sale and
issuance of the Purchased Shares and Warrants to the Purchasers are exempt from
the registration requirements of the Securities Act, and the securities laws of
any state having jurisdiction with respect thereto and neither the Issuer nor
any of its Subsidiaries has taken any action that would cause the loss of such
exemption.

5.15       Brokers or Finders. Except for the Placement Agent (which has acted
as a finder for the transactions contemplated by the Agreement), the Issuer has
not dealt with any broker or finder in connection with the transactions
contemplated by the Agreement, and except for certain fees and expenses payable
by the Issuer to the Placement Agent, the Issuer has not incurred, and shall not
incur, directly or indirectly, any liability for any brokerage of finders’ fees
or agents commissions or any similar charges in connection with the transactions
contemplated by the Agreement.

5.16       No Integrated Offering. Neither the Issuer nor any of its Affiliates,
nor, to the Issuer’s knowledge, any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security of the Issuer
or solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Issuer on Section 4(2) of the Securities Act
for the exemption from the registration requirements imposed under Section 5 of
the Securities Act for the transactions contemplated hereby or that would
require such registration the Securities Act.

5.17       Foreign Corrupt Practices Act. Neither the Issuer nor, to the
Issuer’s knowledge, any of its current or former shareholders, directors,
officers, employees, agents or other Persons acting on behalf of the Issuer has
on behalf of the Issuer or in connection with its business, taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (“FCPA”), including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Issuer has
conducted its businesses in compliance with the FCPA and has instituted and
maintains policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

5.18       Internal Controls. The Issuer is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the Issuer.
The Issuer maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with

 

 

13



generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Issuer has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for
the Issuer and has designed such disclosure controls and procedures with the
intent of ensuring that material information relating to the Issuer is made
known to the certifying officers by others within those entities, particularly
with respect to the period covered by the Issuer’s most recently filed period
report under the Exchange Act. Under the supervision and with the participation
of the Issuer’s management, the Issuer evaluated the effectiveness of the
Issuer’s disclosure controls and procedures as of the end of the most recent
periodic reporting period under the Exchange Act (such date, the “Evaluation
Date”). The Issuer presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and such conclusions are accurate in all
material respects. Since the Evaluation Date, there have been no significant
changes in the Issuer’s internal controls (as such term is defined in Item
308(c) of Regulation S-K) or, to the Issuer’s knowledge, in other factors that
could significantly affect the Issuer’s internal controls. The Issuer maintains
a standard system of accounting established and administered in accordance with
generally accepted accounting principles and the applicable requirements of the
Exchange Act.

5.19       Listing. The Common Stock of the Issuer is listed and posted for
trading on the AMEX and the Issuer has not received any notification (written or
oral) from the AMEX to the effect that the Issuer is not in compliance with the
listing or maintenance requirements of the AMEX.

5.20       Use of Proceeds. The Issuer will use the proceeds from the issuance
of the Purchased Shares and the Warrants to repay that portion of the Issuer’s
outstanding indebtedness, including the Issuer’s Floating Rate Senior Secured
Notes currently outstanding not assumed by the MLP and its Subsidiaries and to
pay the costs, fees and expenses associated with the transactions contemplated
by this Agreement and for general corporate and working capital purposes.
Following the application of the proceeds from the issuance of the Purchased
Shares and the Warrants and the consummation of the transactions contemplated by
the MLP Purchase Agreement, the Issuer will have no indebtedness for borrowed
money.

5.21       Title to Properties and Assets; Liens, Etc. Each of the Issuer and
its Subsidiaries has good and marketable title to its properties and assets
other than its oil and gas properties, including the properties and assets
reflected in the SEC Filings, and defensible title to its leasehold estates
including its oil and gas properties, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than (a) those resulting from
Taxes which have not yet become delinquent, (b) minor liens and encumbrances
which do not materially detract from the value of the property subject thereto
or materially impair the operations of each of the Issuer and its Subsidiaries,
(c) those that have otherwise arisen in the ordinary course of business, and
those that have been granted in favor of the lenders under the Issuers’ Senior
Credit Agreement and the holders of the Floating Rate Senior Secured Notes. The
Issuer and its Subsidiaries are in compliance with all material terms of each
lease to which it is a party or is otherwise bound.

 

 

14



 

5.22

Intellectual Property.

(a)          Each of the Issuer and its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and as presently
proposed to be conducted, without any known infringement of the rights of
others. There are no outstanding options, licenses or agreements of any kind
relating to the foregoing proprietary rights, nor is the Issuer or any of its
Subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.

(b)          Neither the Issuer nor any of its Subsidiaries has received any
communications alleging and to its knowledge, that there is no basis for any
allegation that Each of the Issuer and its Subsidiaries has violated or would
violate any of the patents, trademarks, service marks, trade names, copyrights
or trade secrets or other proprietary rights of any other person or entity.

(c)          Neither the Issuer nor any of its Subsidiaries is aware that any of
its employees is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to each of the Issuer and its Subsidiaries. Each of the Issuer and
its Subsidiaries does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by Each of the Issuer and its Subsidiaries.

5.23       Tax Returns and Payments. Each of the Issuer and its Subsidiaries has
filed all Tax Returns (federal, state and local) required to be filed, or has
properly filed extensions for filing such Tax Returns, and all such returns are
true, correct and complete in all material respects. All Taxes shown to be due
and payable on such returns, any assessments imposed, and all other Taxes due
and payable by each of the Issuer and its Subsidiaries, or any predecessor on or
before the Closing, have been paid or will be paid prior to the time they become
delinquent or are being contested in good faith by appropriate proceedings.
Neither the Issuer nor any of its Subsidiaries has been advised (a) that any of
its returns, federal, state or other, have been or are being audited, or (b) of
any deficiency, assessment or proposed judgment with regard to its federal,
state or other Taxes. There is no liability for any Tax to be imposed upon the
properties or assets of each of the Issuer and its Subsidiaries that is not
adequately provided for in accordance with generally accepted accounting
principles.

There are no liens for Taxes (other than Taxes not yet due and payable) upon any
of the assets of each of the Issuer and its Subsidiaries. Each of the Issuer and
its Subsidiaries has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. Neither the Issuer nor
any of its Subsidiaries waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

 

15



Neither the Issuer nor any of its Subsidiaries (A) has been a member of an
affiliated group filing a consolidated federal Income tax return (other than a
group the common parent of which was the Issuer) or (B) has liability for the
Taxes of any Person (other than Each of the Issuer and its Subsidiaries) under
Reg. §1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise.

Neither the Issuer nor any of its Subsidiaries participated in any “reportable
transaction” or “listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4 or 1.6011-4T.

Neither the Issuer nor any of its Subsidiaries will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(B) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

(C) intercompany transactions or any excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
state, local or foreign income Tax law);

(D) installment sale or open transaction disposition made on or prior to the
Closing Date; or

(E) prepaid amount received on or prior to the Closing Date.

Neither the Issuer nor any of its Subsidiaries distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Code §355
or Code §361.

“Tax” or “Taxes” means (i) any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property or windfall profits taxes, environmental taxes, customs
duties, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, goods and services, alternative or
add-on minimum or other tax, fee, assessment or charge of any kind whatsoever
including any interest, penalties or additions to Tax or additional amounts in
respect of the foregoing; (ii) any liability for payment of amounts described in
clause (i) whether as a result of transferee liability, joint or several
liability for being a member of an affiliated, consolidated, combined, unitary
or other group for any period, or otherwise by operation of law, and (iii) any
liability for the payment of amounts described in clause (i) or (ii) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied agreement to pay or indemnify any other Person.

 

 

16



“Tax Return” means any return, report, statement, information return or other
document (including any schedule or attachment thereto) filed or required to be
filed with any taxing authority with respect to the determination, assessment or
collection of, or otherwise with respect to, Taxes.

 

5.24

Employees; Employee Benefits.

(a)          The Issuer has no collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to the
Issuer’s knowledge, threatened with respect to the Issuer. To the Issuer’s
knowledge, no employee of each of the Issuer and its Subsidiaries, nor any
consultant with whom each of the Issuer and its Subsidiaries has contracted, is
in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, each of the Issuer and its Subsidiaries
because of the nature of the business to be conducted by each of the Issuer and
its Subsidiaries; and to the Issuer’s knowledge the continued employment by each
of the Issuer and its Subsidiaries of its present employees, and the performance
of each of the Issuer and its Subsidiaries’ contracts with its independent
contractors, will not result in any such violation. Neither the Issuer nor any
of its Subsidiaries received any notice alleging that any such violation has
occurred. Neither the Issuer nor any of its Subsidiaries is aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with each of the Issuer and its Subsidiaries, nor does each of
the Issuer and its Subsidiaries have a present intention to terminate the
employment of any officer, key employee or group of employees.

(b)          Neither the Issuer nor any of its Subsidiaries is delinquent in
payments to any of its employees, consultants, or independent contractors for
any wages, salaries, commissions, bonuses, or other direct compensation for any
service performed for it to the date hereof or amounts required to be reimbursed
to such employees, consultants, or independent contractors. Each of the Issuer
and its Subsidiaries has complied in all material respects with (i) all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification, collective bargaining, and the payment and withholding of taxes
and other sums as required by law and (ii) all applicable laws relating to the
Benefit Plans. Each of the Issuer and its Subsidiaries has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
each of the Issuer and its Subsidiaries and is not liable for any arrears of
wages, taxes, penalties, or other sums for failure to comply with any of the
foregoing. The only “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) sponsored by each of the Issuer and its Subsidiaries is
the Issuer’s 401(k) plan.

(c)          None of the Benefit Plans is a “multiemployer plan” as such term is
defined in Section 3(37) of ERISA. Each Benefit Plan which is intended to be
qualified under Section 401(a) of the Code is so qualified. Neither the Issuer
nor any of its Subsidiaries is and has not ever been (i) members of a
“controlled group of corporations,” under “common control” or an “affiliated
service group” within the meaning of Sections 414(b), (c) or (m) of the Code,
(ii) required to be aggregated under Section 414(o) of the Code or (iii) under
“common control,” within the meaning of Section 4001(a)(14) of ERISA, or any
regulations promulgated or

 

 

17



proposed under any of the foregoing Sections, in each case with any other entity
(an “ERISA Affiliate”).

(d)          The execution and delivery of, and performance of the transactions
contemplated in, this Agreement will not (either alone or upon the occurrence of
any additional or subsequent events) (1) constitute an event under any Benefit
Plan, trust or loan that will or may result in any payment (whether of severance
pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any current or former employee, officer, director or independent contractor
of each of the Issuer and its Subsidiaries or (2) result in the triggering or
imposition of any restrictions or limitations on the right of each of the Issuer
and its Subsidiaries to amend or terminate any Benefit Plan (or result in any
adverse consequence for any such action). No payment or benefit that will or may
be made in connection with the transactions contemplated by this Agreement will
be characterized as an “excess parachute payment” within the meaning of Section
280G(b)(1) of the Code.

(e)          There is no pending litigation, audit, investigation or other
proceeding relating to any Benefit Plan or to the employment, termination of
employment, compensation or employee benefits of any current or former employee,
director or independent contractor nor, to the knowledge of the Issuer, is any
such litigation, audit, investigation or other proceeding threatened.

5.25       Registration Rights and Voting Rights; Preemptive Rights.       The
Issuer is presently not under any obligation, and has not granted any rights, to
register any of the Issuer’s presently outstanding securities or any of its
securities that may hereafter be issued pursuant to the terms of the Securities
Act. No stockholder of the Issuer has entered into any agreement with respect to
the voting of equity securities of the Issuer. No stockholder of the Issuer has
any preemptive or similar rights.

5.26       Insurance            All insurance policies of the Issuer are in full
force and effect and provide coverage customary for companies similarly situated
to the Issuer. The Issuer’s insurance policies are in amounts and have coverages
as required by any agreement to which the Issuer or its Subsidiaries is a party.

5.27       Full Disclosure        The Issuer has provided the Purchasers with
all information requested by the Purchasers in connection with their decision to
purchase the Purchased Shares. The information provided by the Issuer pursuant
to this Agreement included in the PowerPoint Presentation was prepared in good
faith with a reasonable basis therefor.

6.            Issuer Closing Deliveries. At the Closing, subject to the terms
and conditions hereof, the Issuer will deliver, or cause to be delivered, to
each Purchaser:

6.1          MLP Closing. Confirmation that all conditions to closing set forth
in MLP Purchase Agreement shall have been satisfied in all material respects or
the fulfillment of any such conditions shall have been waived, except for those
conditions that, by their nature, will be satisfied concurrently with the MLP
Closing.

 

 

18



6.2          Opinion of Issuer’s Counsel. Each Purchaser shall have received
from Jackson Walker L.L.P., counsel for the Issuer, an opinion, dated as of the
Closing, substantially in the form of Exhibit B.

6.3          Certificates. A certificate or certificates (bearing the legend set
forth in Section 8.3) representing the Purchased Shares and the Warrants and
meeting the requirements of the Bylaws, free and clear of any liens, other than
transfer restrictions under applicable federal and state securities laws;

6.4          Secretary’s Certificate. Purchasers shall have received from the
Issuer’s Secretary or Assistant Secretary, a certificate having attached thereto
(i) the Articles of Incorporation as in effect at the time of the Closing, (ii)
the Issuer’s Bylaws as in effect at the time of the Closing, (iii) resolutions
approved by the Board of Directors authorizing the transactions contemplated by
this Agreement and the Warrants, (iv) a list of the officers of the Issuer who
are authorized to sign this Agreement and the Warrants, (v) specimen signatures
of such authorized officers and (vi) good standing certificates (including tax
good standing) with respect to the Issuer from the applicable authorities in
Nevada and Texas.

7.            Purchaser Closing Deliveries. At the Closing, subject to the terms
and conditions hereof, the Issuer will deliver, or cause to be delivered, to
each Purchaser:

7.1          MLP Closing. Confirmation that all conditions to close set forth in
MLP Purchase Agreement shall have been satisfied in all material respects or the
fulfillment of any such conditions shall have been waived, except for those
conditions that, by their nature, will be satisfied concurrently with the MLP
Closing.

7.2          Payment of Purchase Price. Such Purchaser shall have delivered, by
wire transfer of immediately available funds, the Purchase Price specified in
Section 2, and the Issuer shall have received gross proceeds equal to at least
$20.0 million in the aggregate pursuant to the transactions contemplated by this
Agreement.

8.

Restrictions on Transfer.

8.1          Resale Restrictions. Each Purchaser understands that the offer and
sale of the Purchased Shares and Warrants to the Purchasers have not been
registered under the Securities Act or under any state laws. Each Purchaser
agrees, severally and not jointly, with the other Purchasers, not to offer, sell
or otherwise transfer the Purchased Shares or Warrant Shares, or any interest in
the Purchased Shares or Warrant Shares, unless (i) the offer and sale is
registered under the Securities Act, (ii) the Purchased Shares or Warrant
Shares, as applicable, may be sold in accordance with the applicable
requirements and limitations of Rule 144 under the Securities Act and any
applicable state laws and, if American Stock Transfer and Trust Company, as
transfer agent for the Issuer, reasonably requests, such Purchaser delivers to
the Issuer an opinion of counsel (at the expense of the Issuer) to such effect,
or (iii) such Purchaser delivers to the Issuer an opinion of counsel (at the
expense of the Issuer) reasonably satisfactory to the Issuer that the offer and
sale is otherwise exempt from Securities Act registration. Notwithstanding the
foregoing subsections (ii) and (iii), no opinion shall be required for transfers
by a Purchaser to its Affiliates.

 

 

19



8.2          Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the SEC currently takes the position that coverage of short
sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Common Stock acquired
hereunder by the Purchaser until such time as the Registration Statement is
declared effective; provided, however, that any Purchaser may enter into a cash
settled derivative, total return swap or similar transaction with respect to the
Purchased Shares purchased by it, subject to compliance with all applicable
rules and regulations of the Commission. No Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of the Issuer otherwise owned by such Purchaser or borrowed from a
broker after the time that the transactions contemplated by this Agreement are
first publicly announced.

8.3          Restrictive Legend. Each Purchaser understands and agrees that a
legend in substantially the following form will be placed on the certificates or
other documents representing the Purchased Shares and Warrant Shares:

“THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH
SHARES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR UNLESS
THE OFFER AND SALE IS EXEMPT FROM SECURITIES ACT REGISTRATION, AND THE TERMS OF
SECTION 8.1 OF THE PURCHASE AGREEMENT PURSUANT TO WHICH THE SHARES OF COMMON
STOCK WERE ORIGINALLY PURCHASED AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN
COMPLIED WITH. A COPY OF THE PURCHASE AGREEMENT IS ON FILE AT THE CORPORATE
OFFICE OF THE CORPORATION.”

8.4          Illiquid Investment. Each Purchaser acknowledges and agrees that it
must bear the economic risk of its investment in the Purchased Shares and
Warrant Shares for an indefinite period of time, until such time as the
Purchased Shares or Warrant Shares, as applicable, are registered or an
exemption from registration is available.

9.

Registration of the Purchased Shares; Compliance with the Securities Act.

 

9.1

Registration Procedures and Other Matters. The Issuer shall:

(a)          subject to receipt of necessary information from the Purchasers
after prompt request from the Issuer to the Purchasers to provide such
information, promptly following the Closing but no later than the 30th day
following the Closing Date (the “Filing Date”), prepare and file with the
Securities and Exchange Commission (the “SEC”) a registration statement on Form
S-3 or such other successor form (except that if the Issuer is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall

 

 

20



be on Form S-1 or any successor form) (a “Registration Statement”) to enable the
resale of the Registrable Securities, by the Purchasers or their transferees
from time to time over the AMEX or any other national exchange on which the
Issuer’s Common Stock is then traded, or in privately-negotiated transactions.
No Purchaser may include any shares of Registrable Securities in the
Registration Statement pursuant to this Agreement unless such Purchaser
furnishes to the Issuer in writing within ten business days after receipt of
request therefor, such requested information;

(b)          use its commercially reasonable efforts, subject to receipt of
necessary information from the Purchasers after prompt request from the Issuer
to the Purchasers to provide such information, to cause the Registration
Statement to become effective prior to the 90th day following the Closing Date
(the “Effectiveness Date”);

(c)          use its commercially reasonable efforts to cause such Registration
Statement to remain continuously effective and prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith (the “Prospectus”) (and the applicable Exchange Act
reports incorporated therein by reference, so filed on a timely basis) as may be
necessary to keep the Registration Statement current, effective and free from
any material misstatement or omission to state a material fact for a period
ending on the date that is, with respect to each Purchaser’s Registrable
Securities, the earlier of (i) the date on which the Purchaser may sell all
Registrable Securities then held by the Purchaser without restriction under Rule
144(k) (or any similar provision then in force under the Securities Act), or
(ii) such time as all Registrable Securities purchased by such Purchaser have
been sold or otherwise transferred pursuant to a registration statement or
otherwise;

(d)          so long as a Purchaser holds Registrable Securities, provide copies
to and permit a single legal counsel designated by the Purchasers to review the
Registration Statement and all amendments and supplements thereto, no fewer than
three business days prior to their filing with the SEC, and not file any
Registration Statement, amendment or supplement thereto to which a holder of the
Registrable Securities reasonably objects in writing within such three business
day period;

(e)          furnish to the Purchasers with respect to the Registrable
Securities included in the Registration Statement such number of copies of the
Registration Statement, Prospectuses and preliminary Prospectuses (“Preliminary
Prospectuses” and individually, “Preliminary Prospectus”) in conformity with the
requirements of the Securities Act and such other documents as the Purchasers
may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Registrable Securities by the Purchasers;
provided, however, that the obligation of the Issuer to deliver copies of
Prospectuses or Preliminary Prospectuses to the Purchasers shall be subject to
the receipt by the Issuer of reasonable assurances from the Purchasers that the
Purchasers will comply with the applicable prospectus delivery requirements
under the Securities Act and of such other securities or blue sky laws as may be
applicable in connection with any use of such Prospectuses or Preliminary
Prospectuses by the Purchasers;

(f)           file documents required of the Issuer for customary blue sky
clearance in states specified in writing by the Purchasers and use its
commercially reasonable efforts to maintain such blue sky qualifications during
the period the Issuer is required to maintain the

 

 

21



effectiveness of the Registration Statement pursuant to Section 9.1(b);
provided, however, that the Issuer shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;

(g)          promptly notify the Purchasers after it receives notice of the time
when the Registration Statement has been declared effective by the SEC, or when
a supplement or amendment to any Registration Statement has been filed with the
SEC;

(h)          advise the Purchasers, promptly: (i) after it shall receive notice
or obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued; and (ii) at any time when a Prospectus relating to the Registrable
Securities is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of an event as a result of which, the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(i)           upon request and subject to appropriate confidentiality
obligations, furnish to each Purchaser copies of any and all transmittal letters
or other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(j)           in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for the Issuer dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the date of the
applicable registration statement or the date of any amendment or supplement
thereto and a letter of like kind dated the date of the closing under the
underwriting agreement, in each case, signed by the independent public
accountants who have certified the Issuer’s financial statements included or
incorporated by reference into the applicable registration statement, and each
of the opinion and the “cold comfort” letter shall be in customary form and
covering substantially the same matters with respect to such registration
statement (and the prospectus and any prospectus supplement included therein) as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to the underwriters in Underwritten Offerings of securities
and such other matters as such underwriters or Purchasers may reasonably
request;

(k)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(l)           make available to the appropriate representatives of the managing
underwriter and the Purchasers access to such information and Issuer personnel
as is reasonable

 

 

22



and customary to enable such parties to establish a due diligence defense under
the Securities Act; provided, however, that the Issuer need not disclose any
such information to any such representative unless and until such representative
has entered into or is otherwise subject to a confidentiality agreement with the
Issuer satisfactory to the Issuer; and

(m)         cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Issuer are then
listed.

The Issuer agrees that, if any Purchaser could reasonably be deemed to be an
“underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of Registrable Securities
and any amendment or supplement thereof (any such registration statement or
amendment or supplement a “Purchaser Underwriter Registration Statement”), then
the Issuer will cooperate with such Purchaser in allowing such Purchaser to
conduct customary “underwriter’s due diligence” with respect to the Issuer and
satisfy its obligations in respect thereof. In addition, at any Purchaser’s
request, the Issuer will furnish to such Purchaser, on the date of the
effectiveness of any Purchaser Underwriter Registration Statement and thereafter
from time to time on such dates as such Purchaser may reasonably request, (i) a
letter, dated such date, from the Issuer’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to such Purchaser, and (ii) an opinion, dated as of such date, of
counsel representing the Issuer for purposes of such Purchaser Underwriter
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including standard “10b-5” assurances for such
offering, addressed to such Purchaser. The Issuer will also permit legal counsel
to such Purchaser to review and comment upon any such Purchaser Underwriter
Registration Statement at least five business days prior to its filing with the
SEC and all amendments and supplements to any such Purchaser Underwriter
Registration Statement within a reasonable number of days prior to their filing
with the SEC and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which such Purchaser’s legal
counsel reasonably objects.

9.2          Failure of Registration Statement to Become Effective. The Issuer
and the Purchasers agree that the Purchasers will suffer damages if the
Registration Statement is not declared effective on or prior to the
Effectiveness Date. The Issuer and the Purchasers further agree that it would
not be feasible to ascertain the extent of such damages with precision.
Accordingly, if the Registration Statement is not declared effective on or prior
to the Effectiveness Date, the Issuer shall pay as liquidated damages, and not
as a penalty, 1% of (i) the Purchase Price multiplied by (ii) the number of
Registrable Securities then held by such Purchaser (such product being the
“Liquidated Damages Amount”) per 30-day period (which shall be pro rated for
such periods less than thirty (30) days) until the Registration Statement is
declared effective. The Liquidated Damages Amount will be paid in cash, unless
the Issuer certifies that such cash payment would result in a breach under its
credit facility or other documents evidencing indebtedness, then the Issuer may
pay the Liquidated Damages Amount in kind in the form of additional Common
Stock. The determination of the number of shares of Common Stock to be issued as
the Liquidated Damages Amount shall be equal to the Liquidated Damages Amount
divided by the lesser of (i) the Purchase Price per share; and (ii) the closing

 

 

23



price of the Issuer’s Common Stock on the AMEX on the date on which the
Liquidated Damages payment is due. In no event shall the Issuer be required to
issue fractional shares pursuant to the terms of this Section 9.2 and all
fractional shares shall be rounded down to the next lowest number of whole
shares. The parties agree that the amounts set forth in this Section 9.2
represent a reasonable estimate on the part of the parties, as of the date of
this Agreement, of the amount of damages that will be incurred by the Purchasers
if the Registration Statement is not declared effective on or prior to the
Effectiveness Date. Notwithstanding anything to the contrary set forth in this
Agreement, in no event shall the total number of shares of Common Stock that the
Issuer shall be required to issue pursuant to this Agreement exceed the maximum
number of shares of Common Stock that the Issuer can issue without stockholder
approval pursuant to any rule of the American Stock Exchange, or any other
national exchange on which the Issuer’s Common Stock is then traded including,
without limitation, Section 713 of the American Stock Exchange Listing
Standards, Policies and Requirements, subject to equitable adjustments from time
to time for stock-splits, stock dividends, combinations, capital reorganizations
and similar events relating to the Common Stock occurring after the date of this
Agreement.

 

9.3

Transfer of Shares After Registration; Suspension.

(a)          Each Purchaser agrees that it will not effect any disposition of
the Registrable Securities that would constitute a sale within the meaning of
the Securities Act except as contemplated in the Registration Statement referred
to in Section 9.1 and as described below or as otherwise permitted by law, and
that it will promptly notify the Issuer in writing of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution.

(b)          Except in the event that paragraph (c) below applies, the Issuer
shall if deemed necessary by the Issuer: (i) prepare and file from time to time
with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and so that, as thereafter delivered to
purchasers of the Registrable Securities being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (ii) provide the Purchasers copies of any documents filed pursuant
to Section 9.3(b)(i), and (iii) inform each Purchaser that the Issuer has
complied with its obligations in Section 9.3(b)(i) (or that, if the Issuer has
filed a post-effective amendment to the Registration Statement which has not yet
been declared effective, the Issuer will notify the Purchasers to that effect,
will use its commercially reasonable efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Purchaser pursuant to Section 9.3(b)(i) hereof when the amendment has become
effective).

(c)          In the event of (i) any request by the SEC or any other federal or
state Governmental Authority during the period of effectiveness of the
Registration Statement for amendments or supplements to a Registration Statement
or related Prospectus or for additional

 

 

24



information; (ii) the issuance by the SEC or any other federal or state
Governmental Authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(iii) the receipt by the Issuer of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) any event or
circumstance which, upon the advice of its counsel, necessitates the making of
any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or any omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, then the Issuer shall
promptly deliver a notice in writing to the Purchasers (the “Suspension Notice”)
to the effect of the foregoing and, upon receipt of such Suspension Notice, the
Purchasers will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Purchasers’ receipt of copies
of a supplemented or amended Prospectus prepared and filed by the Issuer, or
until the Purchasers are advised in writing by the Issuer that the current
Prospectus may be used, and have received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Issuer will use its
commercially reasonable efforts to cause the use of the Prospectus so suspended
to be resumed as promptly as practicable after the delivery of a Suspension
Notice to the Purchasers. Notwithstanding the foregoing, the Issuer shall not be
required to amend or supplement the Registration Statement, any related
Prospectus or any document incorporated therein by reference in the event that,
and for a period (a “Black Out Period”) not to exceed, for so long as this
Agreement is in effect, 30 days consecutively in any 90 day period or a total of
90 days in any 12-month period if either (A) any action by the Issuer pursuant
to this Section 9.3(c) would violate applicable law or (B) (x) an event occurs
and is continuing as a result of which the Registration Statement, any related
Prospectus or any document incorporated therein by reference as then amended or
supplemented would, in the Issuer’s good faith judgment, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and (y) (1) the Issuer determines in good faith
that the disclosure of such event at such time would have a material adverse
effect on the business, operations or prospects of the Issuer or (2) the
disclosure otherwise relates to a material business transaction which has not
yet been publicly disclosed in any relevant jurisdiction.

(d)          Provided that a Suspension or a Black Out Period is not then in
effect, the Purchasers may sell Registrable Securities under the Registration
Statement in the manner set forth under the caption “Plan of Distribution” in
the Prospectus, provided that each arranges for delivery of a current Prospectus
to the transferee of such Registrable Securities. Upon receipt of a request
therefor, the Issuer agrees to provide an adequate number of current
Prospectuses to the Purchasers and to supply copies to any other parties
requiring such Prospectuses.

 

9.4

Indemnification.

 

 

25



 

(a)

For the purpose of this Section 9.4:

(i) the term “Selling Stockholder” shall include the Purchasers and their
respective Affiliates;

(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no Rule
424(b) filing is required, any exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 9.1; and

(iii) the term “untrue statement” shall include any untrue statement or alleged
untrue statement of a material fact in the Registration Statement, or any
omission or alleged omission to state in the Registration Statement a material
fact required to be stated therein or necessary to make the statements therein
not misleading.

(b)          The Issuer agrees to indemnify and hold harmless each Selling
Stockholder and its officers, directors, members and their respective successors
and assigns and each Person, if any, who controls such Selling Stockholder
within the meaning Section 15 of the Securities Act (collectively, the “Selling
Stockholder Indemnified Parties”) from and against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses) to
which such Selling Stockholder Indemnified Parties may become subject (under the
Securities Act or otherwise) insofar as such losses, claims, damages, expenses
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon (i) any breach of the representations or warranties of the Issuer
contained herein, or failure to comply with the covenants and agreements of the
Issuer contained herein, (ii) any untrue statement of a material fact contained
in the Registration Statement as amended at the time of effectiveness or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (iii) any failure by the Issuer to fulfill any
undertaking included in the Registration Statement as amended at the time of
effectiveness, and the Issuer will reimburse such Selling Stockholder
Indemnified Parties for any reasonable legal or other expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim, provided, however, that the Issuer shall not be liable in
any such case to the extent that such loss, claim, damage or liability arises
out of, or is based upon, (1) an untrue statement made in such Registration
Statement or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading in reliance upon and in
conformity with written information furnished to the Issuer by or on behalf of
such Selling Stockholder Indemnified Parties specifically for use in preparation
of the Registration Statement, (2) a breach of any representations or warranties
made by such Selling Stockholder herein, or the failure of such Selling
Stockholder Indemnified Parties to comply with its covenants and agreements
contained in this Agreement hereof or (3) the use by the Selling Stockholder
Indemnified Party of an outdated or defective Prospectus after the Issuer has
notified such Selling Stockholder Indemnified Party in writing that the
Prospectus is outdated or defective and prior to the receipt by such Selling
Stockholder Indemnified Party of a supplemented Prospectus or written notice
from the Issuer that the use of the applicable Prospectus may be resumed. The
Issuer shall reimburse each Selling Stockholder Indemnified Party for the
amounts provided for herein on demand as such expenses are incurred.

 

 

26



(c)          Each Purchaser agrees to indemnify and hold harmless the Issuer
(and each person, if any, who controls the Issuer within the meaning of Section
15 of the Securities Act, each officer of the Issuer who signs the Registration
Statement and each director of the Issuer) from and against any losses, claims,
damages, expenses or liabilities (including reasonable attorney’s fees and
expenses) to which the Issuer (or any such officer, director or controlling
person) may become subject (under the Securities Act or otherwise), insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon, (i) any breach of the
representations and warranties of such Purchaser contained herein, (ii) any
failure to comply with the covenants and agreements of such Purchaser contained
herein, or (iii) any untrue statement of a material fact contained in the
Registration Statement or any omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished by or on behalf of such Purchaser specifically for
use in preparation of the Registration Statement, and such Purchaser will
reimburse the Issuer (or such officer, director or controlling person), as the
case maybe, for any reasonable legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that such Purchaser’s obligation to indemnify the
Issuer or any other persons hereunder shall be limited to the amount by which
the net amount received by such Purchaser from the sale of the Registrable
Securities to which such loss relates exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue
statement or omission, provided further that, with respect to any
indemnification obligation arising under clause (iii) of this paragraph (b),
such obligation shall be limited to the net amount received by such Purchaser
from the sale of the Registrable Securities included in the Registration
Statement in question.

(d)          Promptly after receipt by any indemnified person of a notice of a
claim or the commencement of any action in respect of which indemnity is to be
sought against an indemnifying person pursuant to this Section 9.4, such
indemnified person shall notify the indemnifying person in writing of such claim
or of the commencement of such action, but the omission to so notify the
indemnifying person will not relieve it from any liability which it may have to
any indemnified person under this Section 9.4 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action or such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses) or from any liability otherwise than
under this Section 9.4. Subject to the provisions hereinafter stated, in case
any such action shall be brought against an indemnified person, the indemnifying
person shall be entitled to participate therein, and, to the extent that it
shall elect by written notice delivered to the indemnified person promptly after
receiving the aforesaid notice from such indemnified person, shall be entitled
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified person. After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof, such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel (and local counsel) only in the event that (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would, in the opinion of counsel for the

 

 

27



indemnified party, present such counsel with a potential or actual conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. In no event shall any indemnifying person be liable
in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could have been a party and indemnification could have
been sought hereunder by such indemnified person, unless such settlement
includes an unconditional release of such indemnified person from all liability
on claims that are the subject matter of such proceeding.

(e)          If the indemnification provided for in this Section 9.4 is
unavailable to or insufficient to hold harmless an indemnified person under
subsection (b) or (c) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying person, in lieu of indemnifying such indemnified person,
shall contribute to the amount paid or payable by such indemnified person as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the Issuer, on the one hand, and the Purchaser(s), on the other, in connection
with the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Issuer, on the one
hand, or the Purchaser(s), on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement. The Issuer and the Purchasers agree that it would not be just
and equitable if contribution pursuant to this subsection (e) were determined by
pro rata allocation (even if the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified person as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (e) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified person in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (e), a Purchaser shall not be required to contribute any amount in
excess of the amount by which the net amount received by such Purchaser from the
sale of the Registrable Securities to which such loss relates exceeds the amount
of any damages which such Purchaser has otherwise been required to pay by reason
of such untrue statement. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Each Purchaser’s obligations in this subsection to contribute
shall be in proportion to its sale of Registrable Securities to which such loss
relates and shall not be joint with any other Selling Stockholders.

 

 

28



(f)           The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 9.4, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 9.4
fairly allocate the risks in light of the ability of the parties to investigate
the Issuer and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act. The parties are
advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 9.4, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 9.4 and further agree not to attempt to assert any such defense.

9.5          Registration Expenses. The Issuer will bear all expenses incident
to or incurred in connection with the preparation and filing of the Registration
Statement whether or not declared effective, including, without limitation, all
registration and filing fees and expenses, fees and expenses of compliance with
federal and state securities laws or with blue sky laws as provided in Section
9.1(f), any NASD filing fees required to be made in connection with an
underwritten offering of the Registrable Securities, application and filing fees
and expenses, duplicating and printing expenses, fees and disbursements of
counsel to the Issuer (including expenses of legal opinions) and all independent
accountants, and fees and expenses of one counsel to the Purchasers, but
excluding fees and expenses of any accountants, engineers, consultants or any
other advisers to the Purchasers, any underwriting discount or commission and
any broker-dealer sales commission that the Purchasers may incur in disposing of
their Registrable Securities.

9.6          Termination of Conditions and Obligations. The conditions precedent
imposed by this Agreement upon the transferability of the Registrable
Securities, shall cease and terminate as to any particular Registrable
Securities when the sale of such Registrable Securities shall have been
effectively registered under the Securities Act and sold or otherwise disposed
of in accordance with the intended method of disposition set forth in the
Registration Statement covering the sale of the Registrable Securities or at
such time as an opinion of counsel reasonably satisfactory to the Issuer shall
have been rendered to the effect that such conditions are not necessary in order
to comply with the Securities Act.

10.          Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:

 

(a)

if to the Issuer, to:

Abraxas Petroleum Corporation

500 North Loop 1604 East

 

 

29



Suite 100

San Antonio, TX 78232

Attention: Robert L.G. Watson

Tel: (210) 490-4788

Fax: (210) 490-8816

 

(b)

with a copy to:

Jackson Walker L.L.P.

112 E. Pecan St., Suite 2400

San Antonio, TX 78205

Attention: Steven R. Jacobs

Tel: (210) 978-7727

Fax: (210) 242-4650

 

(c)

if to a Purchaser, at its address on Schedule 1 attached hereto, or at such
other address or addresses as may have been furnished to the Issuer in writing

11.          Reliance. Each Purchaser and the Issuer understand and agree that
the other party and its respective officers, directors, employees and agents
may, and will, rely on the accuracy of the other party’s respective
representations and warranties in this Agreement to establish compliance with
applicable securities laws. Each Purchaser and the Issuer agree to indemnify and
hold harmless all such parties against all losses, claims, costs, expenses and
damages or liabilities which they may suffer or incur caused or arising from
their reliance on such representations and warranties.

12.

Miscellaneous.

12.1       Survival. The representations and warranties made in this Agreement
shall survive the closing of the transactions contemplated by this Agreement.

12.2       Assignment. This Agreement is not transferable or assignable, except
that the rights of the Purchasers set forth in Section 9 hereof shall be
transferable by a Purchaser to its Affiliates and except as permissible pursuant
to Section 8.2.

12.3       Execution and Delivery of Agreement. The Issuer shall be entitled to
rely on delivery by facsimile transmission of an executed copy of this
Agreement, and acceptance by the Issuer of such facsimile copy shall create a
valid and binding agreement between the Purchaser and the Issuer.

12.4       Titles. The titles of the sections and subsections of this Agreement
are for the convenience of reference only and are not to be considered in
construing this Agreement.

12.5       Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

 

 

30



12.6       Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matters herein and
supersedes and replaces any prior agreements and understandings, whether oral or
written, between them with respect to such matters.

12.7       Waiver and Amendment. Except as otherwise provided herein, the
provisions of this Agreement may be waived, altered, amended, restated,
supplemented or repealed, in whole or in part, only upon the mutual written
agreement of the Issuer and Purchasers acquiring in the aggregate a majority of
the Purchased Shares purchased pursuant to this Agreement and if any such
amendment, modification, restatement or supplement would adversely affect the
rights or increase the obligations of any Purchaser hereunder, the approval of
such Purchaser will be required for such amendment, modification, restatement or
supplement. This Section 12.7 shall not be amended, modified, restated or
supplemented without the written approval of 100% of the Purchasers. No waiver
of any provision of this Agreement shall be valid unless in writing and signed
by the party against who that waiver is sought to be enforced. No failure or
delay on the part of any of the parties in exercising any right, power or
privilege hereunder, and no course of dealing between or among any of the
parties, shall operate as a waiver of any right, power or privilege hereunder.
No single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder. No notice to or demand on any of the
parties in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
any party to any other or further action in any circumstances without notice or
demand.

12.8       Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that this Agreement is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

12.9       Governing Law. This Agreement is governed by and shall be construed
in accordance with the laws of the State of New York.

12.10     Submission to Jurisdiction. Each of the parties to this Agreement
hereby (a) irrevocably submits to the non-exclusive personal jurisdiction of any
New York state or federal court, over any claim arising out of or relating to
this Agreement and irrevocably agrees that all such claims may be heard and
determined in such New York state or federal court, and (b) irrevocably waives,
to the fullest extent permitted by applicable law, any objection it may now or
hereafter have to the laying of venue in any proceeding brought in a New York
state or federal court, and any claim that any such proceeding brought in a New
York state or federal court, has been brought in an inconvenient forum;
provided, however, that nothing in this paragraph is intended to waive the right
of any of the parties to remove any such action or proceeding commenced in any a
New York state court to an appropriate New York federal court to the extent the
basis for such removal exists under applicable law. Each of the parties hereby
irrevocably agrees that

 

 

31



service of process may be made on him, her or it by mailing, by certified mail,
a copy of such process to such party at his, her or its address for notices
specified herein. Each of the parties agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this paragraph shall affect the right of any of the parties to serve
legal process in any other manner permitted by law or affect the right of any of
the parties to bring any action or proceeding in the courts of any other
jurisdictions, domestic or foreign.

12.11     Attorney’s Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorney’s fees (including any fees incurred in any appeal) in addition to its
costs and expenses and any other available remedy.

12.12     Independent Nature of Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other present or subsequent purchaser of the
Purchased Shares and the Warrants, and each Purchaser shall not be responsible
in any way for the performance of the obligations of any other Purchaser under
any agreement to purchase Purchased Shares and the Warrants. The decision of
each Purchaser to purchase Purchased Shares and the Warrants pursuant to this
Agreement has been made by such Purchaser independently of any other Purchaser
of the Purchased Shares and the Warrants and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Issuer that may have been made or given by any
other Purchaser of the Purchased Shares and the Warrants or by any agent or
employee of any such Purchaser, and no Purchaser or any of its agents or
employees shall have any liability to any other Purchaser (or any other Person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute such Purchaser as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that such Purchaser is in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser acknowledges that no other Purchaser of the Purchased
Shares and the Warrants has acted as agent for such Purchaser in connection with
making its investment hereunder and that no other Purchaser will be acting as
agent of such Purchaser in connection with monitoring its investment hereunder.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement
and it shall not be necessary for any other Purchaser of the Purchased Shares
and the Warrants to be joined as an additional party in any proceeding for such
purpose. Each Purchaser represents that it has been represented by its own
separate legal counsel in its review and negotiations of this Agreement.

12.13     Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each person who shall be
a holder of the Purchased Shares and Warrants from time to time.

12.14     Remedies. The Parties agree that the covenants and obligations in this
Agreement relate to special, unique and extraordinary matters and that a
violation of any of the terms hereof would

 

 

32



cause irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
parties agree that if any of the parties fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder, then the other parties shall have the remedy of
specific performance, which remedy shall be cumulative and nonexclusive and
shall be in addition to any other rights and remedies otherwise available under
any other contract or at law or in equity and to which such party might be
entitled.

 

 

33



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above mentioned.

ISSUER:

ABRAXAS PETROLEUM CORPORATION

By:          /s/ Chris E. Williford 

Name: Chris E. Williford

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

[Signature Page to Purchase Agreement]

 

 

 